The petition by the state of Connecticut for certification for appeal from the Appellate Court, 69 Conn. App. 516 (AC 19692), is granted, limited to the following issues:
“1. Did the Appellate Court properly invoke the ‘plain error’ doctrine in this case?
“2. Did the Appellate Court properly construe General Statutes § 54-254 (a)?
“3. Did the Appellate Court properly reverse the requirement that the defendant register as a sexual offender and order a hearing to determine whether the defendant committed the offense of kidnapping for a sexual purpose?”